Conlan, J.
The single question submitted to the jury in this case was as to whether or not there was a copartnership between the defendants, and the jury determined that affirmatively upon the evidence. The defendant Mathew MacNamara alone appeals.
The evidence taken upon the trial was conflicting, the plaintiffs saying that they charged the firm of MacNamara Bros., billed their goods to that firm, and receipted bills in the same way, without objection or remonstrance.
It is in evidence that a wagon which called for goods for the Third avenue store bore the sign “ MacNamara Bros.,” and that there was a like sign upon the glass window in the store front.'
There was another store at 741 Second avenue, and both of the defendants had had dealings with the plaintiffs and all receipts for payments made by both of the defendants were given in the name of MacNamara Bros.
The defendants testified that there was no copartnership between them.
The charge of the trial justice was as follows: “ Were the defendants copartners ? If they were, that settles it; if they were not copartners, yet if the defendant Mathew MacNamara held himself out or permitted himself to be held out as a partner of Patrick MacNamara, and the plaintiffs relied on such holding out, in that event, he would be liable for. the debt.”
This was eminently fair to both parties- and both defendants.
The question was a disputed question of fact, and it was clearly for the jury to determine, and a court on appeal will not disturb such a finding unless when passion, prejudice and other improper motive is apparent. The jury may judge of the amount of credibility to be given to a witness from his appearance upon the stand and his manner of testifying as well as from any other circumstance, and we may not look into the motives which, in the minds of the jury, were sufficient to establish the fact, that there was enough to warrant them in reaching a conclusion in disputed questions which were their right to determine.
The court before whom the case was tried had also the better opportunity of the weight to be given to the evidence adduced arid refused to dismiss the complaint or set aside the verdict.
The determination in the plaintiffs’ favor we are not disposed to disturb, and the judgment and order appealed from must be affirmed, with costs.
O’Dwyer, J., concurs.
Judgment and order affirmed, with costs.